Appellee exhibited his bill of complaint against appellants in the Circuit Court of Leon County to foreclose a mortgage. From a final decree of foreclosure appellants prosecuted their appeal to this court without joining therein Mary Robinson, one of the defendants below who was pecuniarily affected by the decree appealed from.
The record and briefs have been examined and we think the cause should be dismissed on authority of Eversfield et ux. v. Mayhew, 98 Fla. 230, 123 So. R. 737, and Hay et al. v. Isetts et ux., 98 Fla. 1026, 125 So. R. 237.
So the appeal is dismissed.
  WHITFIELD, STRUM and BUFORD, J. J., concur. *Page 734